Citation Nr: 1747840	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  13-25 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to accrued benefits.  


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to November 1945.  The appellant is the Veteran's surviving son.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2013 decision of the Department of Veterans Affairs (VA) Pension Management Center (PMC/RO) in St. Paul, Minnesota.    

On his September 2013 Form 9, the appellant requested a Board hearing at the RO (Travel Board hearing).  However, in a subsequent statement received in October 2013, he withdrew that request.  The Board recognizes the withdrawal.  


FINDING OF FACT

1.  The appellant is an adult son of the Veteran and of his surviving spouse, N.S.

2.  The appellant is not shown nor alleged to have paid the expenses of last illness and burial for N.S.


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits are not met.  38 U.S.C.A. § 101 (4), 1542, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.57, 3.950 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable to the instant appeal because turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on fact.  See Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). The Board therefore finds that any deficiency in VA's VCAA notice or development action is harmless error.

II.  Accrued Benefits

Accrued benefits are periodic monetary benefits under laws administered by the Secretary to which an individual was entitled at death under existing ratings or decisions or those based on evidence in the file at date of death and due and unpaid. Accrued benefits shall, upon the death of such individual, be paid to the living person first listed below: (i) the Veteran's spouse; (ii) the Veteran's children (in equal shares); (iii) the Veteran's dependent parents (in equal shares).  38 U.S.C.A. 
§ 5121 (a)(2); 38 C.F.R. § 3.1000 (a)(1).

To be eligible for accrued benefits, the claimant must qualify as a member of one of the statutorily enumerated categories of recipients listed above.  See Burris v. Principi, 15 Vet. App. 348, 352-53 (2001) (concluding that a 70-year-old appellant was ineligible for accrued benefits because he did not satisfy statutory definition of "child" in 38 U.S.C.A. § 101 (4)(A) which excludes anyone over age 23 unless they were "permanently incapable of self-support" before attaining age 18).  In all other cases, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial."  38 U.S.C.A. § 5121 (a)(5).

The definition of the term "child" of the Veteran as defined for the purposes of establishing dependency status, means an unmarried person who is a legitimate child; a child legally adopted before the age of 18 years; a stepchild who acquired that status before the age of 18 years and who is a member of the Veteran's household at the time of the veteran's death; or an illegitimate child.  In addition, the child must be someone who: (1) is under the age of 18 years; (2) before reaching the age of 18 years became permanently incapable of self-support; or (3) after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101 (4); 38 C.F.R. § 3.57 (a).  

The evidence shows that the Veteran passed away in April 1995.  In December 2010, the Veteran's surviving spouse and the mother of the appellant, N.S., filed a claim for VA death benefits.  In February 24, 2012 decision, the PMC granted entitlement to an aid and attendance allowance for N.S. effective December 27, 2010.  In a March 1, 2012 letter, the PMC notified N.S. of the decision and also asked for some additional information in relation to her annual income.  Also, in a separate March 1, 2012 letter, the PMC noted it had received information that N.S.'s disabilities might have made her unable to manage her VA benefit payments.  Consequently, the RO proposed to find N.S. incompetent for VA purposes and indicated that her VA might benefits might have to be sent to and managed by a fiduciary.  VA then apparently withheld the retroactive benefits due to the appellant pending a final competency decision and appointment of a fiduciary (if found necessary).   

In a subsequent March 2012 correspondence, N.S. indicated that she would accept the finding of incompetency and asked that the appellant serve as her fiduciary.  In an August 2012 decision, the RO determined that N.S. was not competent to manage her VA benefits and ordered the appointment of a fiduciary.  A September 2012 RO email then indicates that a field examination was to be scheduled to assess whether the appellant could serve as N.S.'s fiduciary.  

On December 10, 2012, the appellant notified VA via phone that his mother, N.S., had passed away on December [REDACTED], 2012.  In a subsequent January 2013 letter to the appellant's estate, the PMC noted that it had stopped N.S.'s VA benefits effective December [REDACTED], 2012, the first day of the month that her death occurred.  The letter also noted that the PMC's records indicated that N.S. had had funds designated for her withheld prior to her death pending the appointment of a fiduciary and that these accrued funds could potentially be paid to her children.  The letter included an attached VA Form 21-601 (Application for Accrued Amounts due a Deceased Beneficiary).  

The appellant subsequently applied for receipt of these accrued benefits through submission of VA Form 601.  However, in a May 2013 decision, the PMC denied the claim, finding that the appellant did not qualify as a "child" under the controlling regulation and that he also had not asserted that he paid for all or part of the expenses of N.S.'s last illness and burial.  

In a June 2013 notice of disagreement, the appellant indicated that N.S. was owed the benefits in question at the time she died and that VA had simply presented another rule to keep the family from receiving the money owed to them.  Then on his August Form 9, the appellant emphasized that VA had informed him that the funds withheld from N.S. could potentially be paid to her children but made no mention of the children having to meet specific conditions such as being under the age of 18.  

The above summarized evidence reasonably indicates that N.S. was awarded VA death pension benefits well before she died and that the specific amount of the benefits to which she was entitled had been calculated.  However, due to the finding of her incompetency, an award amounting to the sum of the monthly payments she was owed beginning January 1, 2011 (i.e. the beginning of the month following December 27, 2010, the effective date of her aid and attendance allowance) was withheld by VA until a fiduciary could be appointed.   Consequently, this retroactive award constituted periodic monetary benefits to which N.S. was entitled at the time of death that were due and unpaid.  Thus, it is accurately considered as an accrued benefit.  38 C.F.R. § 3.1000; See also Wilkes v. Principi, 16 Vet. App. 237, 241-42 (2002).  (Similar to the Wilkes case, this case involves a situation where entitlement to a retroactive VA benefit payment in a specific amount had already been granted to a beneficiary but the actual monies had not been paid to her prior to death).  

As alluded to above, accrued benefits, other than those necessary to reimburse the person who bore the expense of last sickness and burial" may only be paid to certain beneficiaries, including a spouse, the Veteran's children or the Veteran's dependent parents.  38 U.S.C.A. § 5121 (a)(2); 38 C.F.R. § 3.1000 (a)(1).  Although the appellant is the Veteran's son, he does not meet the regulatory definition of a child of the Veteran because he is an adult over the age of 23 who is not incapable of self-support.  Consequently, he does not qualify for receipt of accrued benefits on the basis of his familial relationship to the Veteran.  Also, he has not alleged that he bore any of the expenses of N.S.'s last sickness or burial.  Consequently, the Board does not have grounds for awarding accrued benefits on this basis.  Id.

The Board empathizes with the appellant's position as it is clear that the payment at issue in this case was due to be received by N.S. and the appellant acted entirely in good faith in attempting to obtain it for her and then in attempting to obtain it as an accrued benefit.  Unfortunately, the Board must follow the controlling statute, regulations and Court authority and does not have the power to provide equitable relief.  See e.g. See Moffitt v. Brown, 10 Vet. App. 214, 225 (1997).  Accordingly, because the controlling authority does not allow for an award of accrued benefits to an adult child who has not born any of the expenses of the pertinent beneficiary's last sickness or burial, the Board must deny the instant claim for accrued benefits as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).







ORDER

Entitlement to accrued benefits is denied.    



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


